Exhibit SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION OF OVERHILL FARMS, INC. On the 2nd day of April, 2009, the Board of Directors of the Corporation approved by resolution the amendment and restatement of the Corporation’s Amended and Restated Articles of Incorporation. The number of shares of the Corporation outstanding and entitled to vote on the amendment and restatement of the Amended and Restated Articles of Incorporation was 15,823,271 shares of Common Stock. The amendment and restatement has been approved by stockholders holding 13,035,414 shares of Common Stock, which is at least a majority of the only class of stock outstanding and entitled to vote thereon. The Corporation’s Amended and Restated Articles of Incorporation are hereby amended and restated in their entirety to read as follows: ARTICLE ONE NAME The name of the Corporation is: Overhill Farms, Inc. (the “Corporation”). ARTICLE TWO LOCATION OF CORPORATE OFFICES AND CONDUCT OF BUSINESS The Corporation may maintain an office, or offices, in such place or places within or without the State of Nevada as may be from time to time designated by the board of directors of the Corporation (the “Board of Directors”), or by the bylaws of the Corporation (the “Bylaws”).The Corporation may conduct all corporate business of every kind and nature, including the holding of all meetings of directors and stockholders, outside the State of Nevada as well as within the State of Nevada. ARTICLE THREE PURPOSE The purpose for which the Corporation is organized is the transaction of any and all lawful business or activity for which Corporations may be incorporated under Chapter 78 of the Nevada Revised Statutes (“NRS”). ARTICLE FOUR DURATION The period of duration is perpetual. ARTICLE FIVE CAPITAL STOCK A.
